DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  New claim 19 recites “such that a portion of the bracing element with a smallest outer diameter overlaps the wedge element in the radial direction.”  No particular relationship between the outer diameter of bracing element(s) 8 and the position of the wedge element 7 is disclosed or depicted in the figures.  At best, the figure appears to show the smallest outer diameter of bracing element 8 at the chamfer at lower end, spaced from the wedge element.  It is not clear if the limitation was intended to be directed at the 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 recites “wherein the wedge element recess mates with the wedge element in the braced state.”  Parent claim 1 recites “a bracing element connected to the working piston such that the bracing element braces the working piston with respect to the piston rod via the wedge element, which is disposed in the wedge element recess in a braced state,” and has been amended to recite “wherein the at least one geometrically convex shape of the wedge element mates with the at least one geometrically concave shape of the wedge element recess independent of the degree of longitudinal engagement between the wedge element and the bracing element.”  As claim 1 defines that wedge element disposed in the recess in the brace state and the shape of wedge element mates with the shape of the recess independent of the degree of engagement of the wedge and bracing elements, the recitation of the recess mating with the wedge element in the braced state does not appear to further limit the claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13, 15-17, 19, 21 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shafer et al (US# 4480555) in view of Winterle (US# 4815360).
Regarding claim 13, Shafer et al discloses a vibration damper for a vehicle (col. 1, lines 66-68), the vibration damper comprising: a damper tube 15 that is filled at least partially with damping liquid (col. 1, line 65), wherein a piston rod 14 that extends along a longitudinal axis is movable to and fro in the damper tube, wherein a working piston 12 is movable with the piston rod, by way of which working piston an interior space of the damper tube is divided into a piston rod-side working space 11 and a working space 13 that is distal the piston rod.  Shafer et al lacks the connection of the piston and piston rod via a wedge element, wherein the piston rod includes a wedge element recess for partially receiving the wedge element,  wherein along a majority of a longitudinal length of the wedge element an outer diameter of the wedge element increases with increased proximity to the piston rod-side working space; and a bracing element connected to the working piston such that the bracing element braces the working piston with respect to the piston rod via the wedge element, which is disposed in the wedge element recess in a braced state, wherein the working piston is disposed at a location along the 
Regarding claim 15, the bracing element 121 is spaced apart from the piston rod 116 such that no part of the bracing element is in direct contact with the piston rod.

Regarding claim 17, the thin longitudinal end of the bracing element (118/121 or 121) corresponds to a radially-thinnest portion of the bracing element.
Regarding claim 19, Shafer et al discloses a vibration damper for a vehicle (col. 1, lines 66-68), the vibration damper comprising: a damper tube 15 that is filled at least partially with damping liquid (col. 1, line 65), wherein a piston rod 14 that extends along a longitudinal axis is movable to and fro in the damper tube, wherein a working piston 12 is movable with the piston rod, by way of which working piston an interior space of the damper tube is divided into a piston rod-side working space 11 and a working space 13 that is distal the piston rod.  Shafer et al lacks the connection of the piston and piston rod via a wedge element, wherein the piston rod includes a wedge element recess for partially receiving the wedge element,; and a bracing element connected to the working piston such that the bracing element braces the working piston with respect to the piston rod via the wedge element, which is disposed in the wedge element recess in a braced state, wherein the working piston is disposed at a location along the longitudinal axis where the wedge element engages the bracing element such that a degree of longitudinal engagement between the wedge element and the bracing element is proportional to an outward force that the bracing element exerts on the working piston in a radial direction that is perpendicular to the longitudinal axis, wherein a longitudinal midpoint of the bracing element overlaps the wedge element in the radial direction and a longitudinal midpoint of the wedge element overlaps the bracing element in the radial direction such that a portion of the bracing element with a smallest outer diameter overlaps the wedge element in the radial direction.  Shafer et al instead show a welded connection.  Figure 1.  Winterle discloses a similar piston/cylinder devices and further teaches the connection of a piston 114 and piston rod 116 via a wedge element 120, wherein the piston rod includes a wedge element recess 124 for partially receiving the wedge element; and a bracing 
Regarding claim 21, the bracing element 121 is spaced apart from the piston rod 116 such that no part of the bracing element is in direct contact with the piston rod.
Regarding claim 23, the wedge element 120 and the bracing element 121 both have a wedge shape with a thin longitudinal end and a blunt longitudinal end.
Regarding claim 24, the thin longitudinal end of the bracing element 121 corresponds to a radially-thinnest portion of the bracing element, with the thin longitudinal end of the bracing element 121 being disposed proximate the blunt longitudinal end of the wedge element 120.  Figure 5 of Winterle.



Claims 1-2, 6-8, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shafer et al (US# 4480555) in view of Winterle (US# 4815360) and Wolck, Jr (US# 5515821) or Grant et al (US# 2008/0296402).
Regarding claim 1, Shafer et al discloses a vibration damper for a vehicle (col. 1, lines 66-68), the vibration damper comprising: a damper tube 15 that is filled at least partially with damping liquid (col. 1, line 65), wherein a piston rod 14 that extends along a longitudinal axis is movable to and fro in the damper tube, wherein a working piston 12 is movable with the piston rod, by way of which working piston an interior space of the damper tube is divided into a piston rod-side working space 11 and a working space 13 that is distal the piston rod.  Shafer et al lacks the connection of the piston and piston rod via a wedge element, wherein the piston rod includes a wedge element recess for partially receiving the wedge element wherein the wedge element recess has at least one geometrically concave shape, wherein a side of the wedge element that is received in the wedge element recess has at least one geometrically convex shape that mates with the at least one geometrically concave shape of the wedge element recess; and a bracing element connected to the working piston such that the bracing element braces the working piston with respect to the piston rod via the wedge element, which is disposed in the wedge element recess in a braced state, wherein the working piston is disposed at a location along the longitudinal axis where the wedge element engages the bracing element such that a degree of longitudinal engagement between the wedge element and the bracing element is proportional to an outward force that the bracing element exerts on the working piston, wherein the at least one geometrically convex shape of the wedge element mates with the at least one geometrically concave shape of the wedge element recess independent of the degree of longitudinal engagement between the wedge element and the bracing element.  Shafer et al instead show a welded connection.  
Regarding claim 2, the taught wedge element recess 24/124 mates with the wedge element 20/120 in the braced state. 
Regarding claim 6, the taught wedge element 20/120 is configured as having a geometric hollow cone shaped segment and the bracing element 18/121 is configured as a geometric funnel shape, with the geometric hollow cone shaped segment of the wedge element is disposed in and clamps the geometric funnel shape of the bracing element in the braced state.   
Regarding claim 7, the taught wedge element comprises a clamping jaw.  Note the two “jaw” elements shown in figure 4.
Regarding claim 8, the bracing element comprises a shim 118 with an external thread.
Regarding claims 14 and 20, Shafer and Winterle, as set forth in the rejection of claims 13 and 19 above, disclose all the limitations of the instant claims with exception to the convex/concave shapes.  Winterle teaches that the grooves 24 are threads, but further suggests other types of shallow groove configurations may be used.  Col. 4, lines 21-26.  Wolck, Jr discloses a clamped rod to plate connection and further teaches shallow grooves having concave shape and a corresponding wedge member 22 having convex protrusions 40.  Grant et al also discloses a clamped rod 80 to plate 124 connection and further teaches a groove 90 having concave shape and a corresponding wedge member having convex protrusion.  It further would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to form the shallow grooves and protrusions of Shafer and Winterle of concave and convex shapes, as taught by Wolck Jr or Grant et al, as an obvious alternative shape which reduces stress concentrations in the rod by avoiding sharp transitions at the thinnest portion of 

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12/18/2020 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argues the new limitations of the mating of the concave and convex shapes.  The current rejection no longer relies upon Phillips for the connection.  Instead, Winterle is now relied upon as set forth above.
Regarding claim 7, it is noted figure 5 of Phillips shows clamping jaws 27/28, however, the argument is moot as Phillips is no longer relied upon.
Regarding the new claims, please note the rejections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117.  The examiner can normally be reached on 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK